Plaintiff in error, O.C. Logan, was convicted in the county court of Pittsburg county of the offense of manufacturing intoxicating liquor and punishment fixed at imprisonment in the county jail for a period of 30 days and to pay a fine of $50. Judgment was rendered on the 24th day of March, 1922, and the appeal lodged in this court on the 20th day of May, 1922.
The cause was finally submitted on the 6th day of November, 1923. No brief has been filed in behalf of plaintiff in error and no appearance was made to orally argue the cause at the time it was submitted. *Page 403 
Rule 9 of this court provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed.